DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2022 has been entered.

 Response to Amendment
Amendment to claim 1 and cancellation of claims 7-20 are noted.
Due to amendments to the claims, the previous prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 07 July 2022 have been fully considered but they are not persuasive.
Applicant argues that O’Regan discloses that a filter 402 is used (upstream of the tank 410), which is excluded from the claims and is disadvantageous.
This argument is not found persuasive. As discussed in the previous office action (paragraph 14), O’Regan discloses an embodiment wherein the greywater source 60 is directly connected to tank 410 (see Fig. 4a; [0041]-[0042]). The office acknowledges that O’Regan discloses an embodiment with an initial filter (i.e. as in Fig. 4b). However, the omission of a filter in Fig. 4a is evidence that the filter is an optional embodiment (see also claim 1, which does not include a filter element). Implementing an embodiment which does not include a filter upstream of the tank 410 is therefore considered to be fully taught and/or suggested by O’Regan and would be practiced by a person of ordinary skill in the art. See also MPEP 2144.04 II A, if primary filtration is not needed, e.g. because the settling tank(s) provide the necessary solids separation function, its omission is obvious. Again, this is supported by the fact that O’Regan discloses an embodiment without the initial filter.
Applicant further argues that claim 1 patentably distinguishes over the cited references by claiming the combination of the features therein (repeating limitations of claim 1). However, given that Applicant has not pointed out which features are not taught and/or suggested by the references or otherwise clarified what Applicant considers to be the deficiencies of the references with respect to claim elements, the combination of references is considered to teach and/or suggest the structural features of the claimed system for the reasons discussed in detail below in the updated rejection, based on amendments to the claim(s).

Claim Objections
Claim 1 is objected to because of the following informalities:  “a first materials” is a typo of either –a first material—or –first materials—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant amended claim 1 in attempts to overcome the 112(a) rejection set forth in the previous office action. However, the amendments still appear to not find support in the specification as originally filed. In particular, the biofilter as presently claimed receives a first input and additionally “receives fluids that are pumped over a biofilter that are received by said biofilter media tank.” In essence, this still appears to amount to the biofilter receiving two inputs. As discussed in the previous office action, only one input is depicted in Fig. 4 (transfer tube 114). The claimed first input and fluids “also received” appear to encompass two fluid inputs separate from the sludge return line, for which the specification as originally filed does not provide support.
Furthermore, the claim states “first materials are provided to a biofilter media tank by overflow of said sludge settling and anaerobic disinfection tank without use of a pump” (emphasis added). While the specification states that overflow from the disinfection tank is transferred by gravity into the biofilter media tank ([0027]), the office notes that disinfection tank transfer tube 114 (again, the only input to the biofilter media tank other than the sludge return line) includes a pump element (see [0029], “suspended solids and other impurities that have not been disinfected in the disinfection tank (101) are pumped into the biofilter media tank through the…transfer tube (114)”). Accordingly, there does not appear to be adequate support for introduction of the negative limitation “without use of a pump.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said first input" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure necessary for the skimmer to provide “the removed sludge to said inlet flow stabilization tank.” As the office understands, the skimmer itself does not seem to be capable of achieving the function of providing the removed solids to the inlet flow stabilization tank, thus amounting to a gap in the structural relationship.
Regarding claim 5, the relationship between “a biofilter” recited therein and the biofilter introduced in claim 1 is unclear. Are they the same or different? The office understands them to be the same and has interpreted the claim accordingly.
Regarding claim 6, the relationship between “a sludge return line” recited therein and the sludge return line introduced in claim 1 is unclear. Are they the same or different? The office understands them to be the same and has interpreted the claim accordingly.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan, JR et al (US 2014/0054206, hereinafter “O’Regan”) in view of Prior et al (US 2014/0151294) and Panunzio (US 2012/0228117).
Regarding claim 1, O’Regan discloses a system for treating and recycling greywater (see [0019]) comprising (see Figs. 4a; 5a):
a sludge settling and anaerobic disinfection tank 410 (see [0041]-[0042], sludge layer at the bottom of the tank);
an aerobic tank (aeration tank 420) (see [0042]);
an outlet flow stabilization tank (equivalent to aeration tank 426, wherein a reaction controlling substance may be added (522)) (see [0042]; [0088]);
a final filter (see [0073]; Fig. 5a, wherein intermediate addition of reaction controlling substance and sterilization, a final filtration step is carried out, thus necessarily implying a filter element); and
a distiller (disinfector 430, which may be a distillation system) (see [0043]).
O’Regan discloses that additional tanks can be provided (see [0070]). In this regard, the office is of the position that duplication of the tank 410 of O’Regan would be prima facie obvious to a person of ordinary skill in the art and is considered equivalent to the serial inlet flow stabilization tank “where solids…are permitted to settle…as a result of gravity” and sludge settling and anaerobic disinfection tank, given that both function as settling tanks (see also [0079] which states “the water is placed into a settlement tank 514 or surge tank for holding”).
O’Regan discloses an embodiment wherein the greywater source 60 is directly connected to tank 410 (see Fig. 4a; [0041]-[0042]) and is thus considered to teach the limitation receiving flows from grey-water producing sources that are free from being filtered prior to being received by the inlet flow stabilization tank. While the office notes that O’Regan discloses an embodiment with an initial filter (i.e. as in Fig. 4b), the omission of a filter in Fig. 4a is evidence that the filter is an optional embodiment (see also claim 1, which does not include a filter element). Implementing an embodiment which does not include a filter upstream of the tank 410 is therefore considered to be fully taught and/or suggested by O’Regan and would be practiced by a person of ordinary skill in the art. See also MPEP 2144.04 II A, if primary filtration is not needed, e.g. because the settling tank(s) provide the necessary solids separation function, its omission is obvious. Again, this is supported by the fact that O’Regan discloses an embodiment without the initial filter.
O’Regan discloses that the final filtration unit may be any suitable filter mechanism apparent to those skilled in the art (see [0073]), with specific mention of a filtration unit comprising a layer of sand (see [0079]). Additionally, O’Regan discloses skimmers to remove material that floats to the top (see [0077]; [0085]). While the reference does not explicitly disclose a skimmer on the sand filter, it is considered that it would have been obvious to a person of ordinary skill in the art to modify the sand filter by the addition of a skimmer to achieve the same benefit of removing material that floats to the top in the final filter tank.
O’Regan does not disclose: (1) pumps between tanks which pump material to the next tank in series; (2) a biofilter media tank; (3) a sludge return line allowing sludge from the biofilter within the biofilter media tank to flow back into the settling and anaerobic disinfection tank; (4) a connection between the outlet flow stabilization tank and the inlet flow stabilization tank for receiving overflow from the outlet flow stabilization tank; (5) providing sludge removed from the sand filter to the inlet flow stabilization tank; and (6) wherein the distiller is an active solar distiller.
Regarding (1), use of pumps to provide the driving force to transport a fluid from one place to another is well-known in the art. For example, Prior discloses providing pumps to move wastewater and also discloses flow by gravity (thus teaching gravity flow from sludge settling tank to biofilter media tank) (see [0054]; [0060]). Accordingly, implementing a pump between tanks in the system of O’Regan would have been obvious to a person of ordinary skill in the art in order to facilitate movement of water from one system component to another downstream.
Regarding (2) & (3), reference is drawn to Prior which discloses an apparatus for residential water recycling (see Figs. 1-2). The system includes, like O’Regan, an anaerobic chamber and an aerobic chamber (see [0006]). The aerobic chamber includes a biologically-active filter within a filter chamber. The filter chamber receives liquid downstream of the anaerobic chamber (claimed first input) (see [0040]; [0078]; Fig. 3).  Prior discloses a sludge return line connecting the biofilter media tank to the anaerobic disinfection tank (see [0061], backwash conduit 342).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the system of O’Regan by including a biologically-active filter, as suggested by Prior, to filter liquid from the aerobic chamber and digest materials within the liquid (see [0078]).
Regarding (4) & (5), reference is again drawn to Prior. Prior discloses a recycle line from filtration to equalization, to allow wastes and concentrates to be internally recycled within the recycling system (see [0058]; [0064]). Prior further discloses throughout the specification recirculation and recycling between tanks, in general, and in particular wherein water can be recycled for cleaning purposes and to minimize water loss in the system(see [0058]; [0064]; [0087]-[0088]).
Based on the teaching and suggestions in Prior, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to recycle sludge and any overflow water within the system, including to the initial tank, in order to adequately clean and treat contaminants contained within the water, to clean the system with excess water, and to minimize water loss.
Regarding (6), reference is drawn to Panunzio which discloses a system for purifying and recycling greywater (see Figs. 1-2). Like O’Regan, the system of Panunzio includes a distillation unit as one of the last units in the series of purification units. In particular, Panunzio discloses the distiller unit being operated by solar panels (see [0044]-[0045]; [0056]; [0064]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to use an active solar distiller as the distiller unit in O’Regan, as suggested by Panunzio, in order to provide a renewable energy source for operating the distillation unit.
O’Regan discloses the above-mentioned system components being serially connected in the order listed (see citations above), thus the combination of references is considered to fully teach and/or suggest the claim limitations regarding the interconnections of the components.
O’Regan in view of Prior and Panunzio is considered to fully teach and/or suggest the structural features of the claimed system. The claim contains many additional limitations which are directed to the intended use/manner in which the apparatus is intended to be operating which are not structurally limiting to the clamed apparatus. See MPEP 2114.
Regarding claim 2, Panunzio discloses a water holding tank that receives water from the solar distiller (see [0020]).
Regarding claim 3, the combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The intended use of the apparatus recited in the claim is not structurally limiting. However, the office notes that water is distilled in the distiller of both O’Regan and Panunzio (inherent during use of the systems).
Regarding claim 4, the combination of references is considered to fully teach and/or suggest the structural limitations of the claimed system. The intended use of the apparatus recited in the claim is not structurally limiting.
Regarding claim 5, Prior discloses wherein the biofilter media tank contains a biofilter with colonized aerobic microbes (see [0078] and [0071], wherein microbial growth is maximized; the downstream biologically active filter is considered to likewise inherently have colonized microbes).
Regarding claim 6, as previously discussed, Prior discloses a sludge return line connecting the biofilter media tank to the anaerobic disinfection tank (see [0061], backwash conduit 342).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772